Appeal by the defendant from judgments of the Albany County Court, entered upon the verdict of a jury, and from orders denying motions for new trial. Defendant operated a taxicab business. His employee, in charge of the office, took charge of a taxicab, and in the operation thereof the accident resulted. The question was whether defendant’s employee was acting within the scope of his employment. The plaintiff claimed that an emergency arose justifying the employee (who had charge of the office) in the interests of his employer to operate defendant’s taxicab to an extent which permitted its being turned about, faced in the proper direction on the street. Judgments and orders unanimously affirmed, with costs in one action. Present ’— Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.